N O N - F I N A L   A C T I O N


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/21, 2/14/22, 6/03/22 and 8/09/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current title is a good starting point, but recommends adding analogous language to “Camera”, “Speaker” and “Heatsink” into the current title. 




Closest/Related Prior Art
The prior art made of record is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art concerning a shell-shaped camera housing with a hinge-adjustable stand.

ROTH (US 2018/0343402) discloses an electronic device (Figures 4-6) comprising a camera, speaker, wireless antennas, midframe, heat sink, heat spreaders and power cable 414.  See 35 USC 103 rejection below.


CHEN (US 2018/0259832) discloses an electronic device (Figures 1, 3, 4 & 6) comprising a camera 20, midframe 40, PCB 21, heat sink 14 and heat spreaders 22/42. The universal ball joint may alternatively be positioned between the housing body 12 and stem 18 in view of para [0014].  See 35 USC 103 rejection below.


WILSON (US 2019/0004401) discloses an electronic device (Figures 1-2 and Figures 8-10) comprising a camera, speaker, heat sink, heat spreaders and power cable in view of para [0033-0037 and 0062-0068].




Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ROTH (US 2018/0343402) in view of CHEN (US 2018/0259832) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAM 1, ROTH teaches an ELECTRONIC DEVICE (Figures 4A-4B: camera 118) comprising: 
a HOUSING member forming a SHELL with a CAP (Figures 4A-4B and para [0074]: housing head 403 comprises a cylindrical shell 401 closed at the REAR with a hemispherical bowl-shaped “cap” and closed at the FRONT by a front cover 404 as also detailed per Fig. 5A-5D.); 
a MIDFRAME defining an aperture and forming a structural frame for the electronic device, the midframe positioned within the housing member in an orientation that is substantially coaxial with the housing member (Figures 4B & 5C: midframe 424 coaxially positioned within housing head 403 AND defines an aperture for seated camera assembly 432, para [0104]); 
and a plurality of COMPONENTS assembled onto the midframe (Fig. 4B and para [0076]: midframe 424 front-side is assembled with front sub-assembly components (Fig. 5C in view of para [0083]) AND midframe 424 rear-side may be affixed to rear sub-assembly components in view of para [0082-0083]), the plurality of components COMPRISING: 
a wireless-network ANTENNA assembled onto an outer surface of the midframe (Fig. 4B and para [0082]: rear sub-assembly components includes antennas 426-1, 426-2 & 426-3); 
a CAMERA subassembly assembled onto the midframe and positioned coaxially with the midframe (Figures 4B & 5C and para [0083 & 0104]: front sub-assembly components includes camera assembly 432 seated coaxially within midframe 424); 
one or more PRINTED CIRCUIT BOARDS assembled onto the midframe (Fig. 4B: front sub-assembly camera 432 includes a PCB per para [0078] AND rear sub-assembly includes main PCB 464 per para [0082] – these two PCBs sandwich midframe 424); 
and a SPEAKER module assembled onto the midframe (Fig. 4B and para [0082]: rear sub-assembly components includes speaker 413). 
Regarding the limitation: “a HOUSING member forming a SHELL with a CAP”, per Examiner’s BRI, Roth’s shell 401 was a continuous piece having a rear cap.  However, to more explicitly show this feature is well known in the prior art, Examiner evidences prior art CHEN (See Fig.1: camera 10 with housing shell 12 having a distinct cap at the rear).
Thus, when taking the collective knowledge taught over each disclosed prior art (Roth and Chen), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Chen into suitable modification with the teachings of Roth to produce a housing shell having a distinct bowl-shaped rear cap for the MOTIVATED REASON of facilitating a design choice alternative that allows components to be assembled from both sides of the housing shell in the analogous art of a camera housing with adjustable stand.
   
	As per CLAM 10, Roth in view of Chen teaches the electronic device as recited in claim 1, wherein the shell includes a generally cylindrical shell and the cap forms a generally spherical cap (Roth, Figures 4A-4B and para [0074]: housing head 403 comprises a cylindrical shell 401 closed at the REAR with a hemispherical bowl-shaped “cap”).
  
	As per CLAM 11, Roth in view of Chen teaches the electronic device as recited in claim 1, wherein: the plurality of COMPONENTS includes a HEATSINK assembled onto the midframe, and the SPEAKER module is indirectly assembled onto the midframe by being assembled onto the HEATSINK (Roth, Fig. 4B: FRONT sub-assembly (Fig. 5C, para [0083 & 0104]) comprises a camera 432 seated within midframe 424 which AFFIXES (para [0083]) to REAR sub-assembly comprising a heatsink 428 and speaker 413 per para [0082]).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ROTH (US 2018/0343402) in view of CHEN (US 2018/0259832) in view of Official Notice -- hereafter, termed as shown “underlined”.

	As per CLAM 4, Roth in view of Chen teaches the electronic device as recited in claim 1.  Regarding the limitation: “wherein the midframe includes a plurality of protrusions usable to align the one or more printed circuit boards with the midframe”, Roth teaches that the components may be attached to each other via fasteners i.e. screws and inherent screw-holes per Fig.4B & 5C in view of para [0083] which would require alignment, however, Roth remains silent to the midframe including plural protrusions for aligning with the one or more printed circuit boards.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using alignment protrusions is well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the midframe with plural protrusions to align with one or more printed circuit boards for the motivated reason of simplifying the manufacturing process while ensuring the components are stacked in proper placement in the analogous art of housing components for an electronic device.

	As per CLAM 5, Roth in view of Chen teaches the electronic device as recited in claim 1.  Regarding the limitation: “wherein the midframe includes multiple snap features configured to mate with corresponding snap features on a front housing member to assemble the front housing member onto the midframe”, Roth teaches that the components may be affixed to the housing 403 via fasteners (Fig.4B & 5C in view of para [0083]) but remains silent to fastening the midframe to a front housing via a snap-fit engagement.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a snap-fit engagement is well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the midframe for snap-fit engagement with the front housing for the motivated reason of simplifying the manufacturing process while ensuring the components are secured in proper placement in the analogous art of housing components for an electronic device.



Allowable Subject Matter
Claims 2-3, 6-9, and 12-25 contain subject matter not taught by the prior art.
Claims 12-25 are allowed.
Claims 2-3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter:
The closest/related prior art (cited/discussed in this Office Action), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as recited in independent claim 12. Specifically, the prior art does not teach the following limitations (with emphasis in bold):
“The structural MIDFRAME comprising: 
an ANTENNA region located on the outer surface, the antenna region including a substantially planar region and at least two alignment protrusions for aligning a flexible printed circuit board having an antenna that is configured to be assembled onto the structural midframe; a HINGE-BEARING surface having a concave surface forming an inverse of a portion of a sphere, the hinge-bearing surface configured to interface with a sphere of a ball joint; a CROSSBEAM positioned to longitudinally extend transversely across the aperture from a first region of the inner surface to a second region of the inner surface, the crossbeam located proximate to the hinge-bearing surface; and first and second RIBS longitudinally extending transversely between the outer surface and the inner surface, the first and second ribs positioned on opposing sides of the hinge bearing surface and configured to interface with MATING RIBS on a BOOT of the BALL JOINT”.
Claims 13-19 are allowed for depending from allowable claim 12.



The closest/related prior art (cited/discussed in this Office Action), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as recited in independent claim 20. Specifically, the prior art does not teach the following limitations (with emphasis in bold):
“A METHOD for assembly of a MIDFRAME subassembly of an ELECTRONIC DEVICE, the method comprising: 
electrically connecting the camera board to an INFRARED BOARD; mounting the infrared board onto the midframe to cause the CAMERA BOARD to be positioned BETWEEN the INFRARED BOARD and the HEAT SPREADER; electrically connecting the CAMERA BOARD to a MAIN logic BOARD;”
Claims 21-25 are allowed for depending from allowable claim 20.

The closest/related prior art (cited/discussed in this Office Action), when taken alone or in reasonable combination, does not teach the following limitations as recited in dependent claim 2 (with emphasis in bold):
	“the midframe has an outer surface at least a portion of which faces an interior surface of the housing member; the outer surface includes a substantially planar region configured to abut at least a portion of the wireless-network antenna; and the wireless-network antenna is mounted on a flexible printed circuit board”.
Claim 3 is objected to as allowable for depending from claim 2.

The closest/related prior art (cited/discussed in this Office Action), when taken alone or in reasonable combination, does not teach the following limitations as recited in dependent claim 6 (with emphasis in bold):
	“the midframe includes a hinge-bearing surface configured for a ball joint; and the hinge-bearing surface comprises a concave surface that is an inverse of a portion of a sphere and is truncated to form a substantial C-shape”.
Claims 7-9 are objected to as allowable for depending from claim 6.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698